 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11    E*HEALTHLINE.COM, INC., a                    No. 2:18-cv-01069-MCE-EFB
      Delaware corporation,
12
                      Plaintiff,
13                                                 ORDER
            v.
14
      PHARMANIAGA BERHAD and
15    MODERN INDUSTRIAL INVESTMENT
      HOLDING GROUP COMPANY
16    LIMITED,
17                    Defendants.
18
19         On August 29, 2018, Plaintiff E*Healthline.com, Inc., (“Plaintiff”) sought entry of

20   default against Defendant Modern Industrial Investment Holding Group Company

21   Limited (“Modern”). ECF No. 34. The Court declined to enter default, and Plaintiff has

22   now renewed its request. ECF Nos. 39, 42.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                  1
 1         The Court is now satisfied that Modern was properly served with summons and
 2   has failed to appear within the allowed. Accordingly, Plaintiff’s Motion (ECF No. 42) is
 3   GRANTED, and the Clerk of the Court is directed to enter default against Modern.
 4         IT IS SO ORDERED.
 5   Dated: December 30, 2018
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                  2
